This is an action in conversion. The ginnery bought a Deisel engine, paid down some money thereon, and traded in the engine in controversy and agreed in writing to deliver it to the order of the seller. The seller, by bill of sale to Lester, assigned its right to possession of the property in controversy. Lester made demand for delivery. The ginnery declined to perform its obligation, seeking, it says now, to hold the property for a warranty upon its purchased Deisel engine. After delivery, the ginnery burned, destroying the property in controversy. Lester obtained judgment for the value of the engine now destroyed, but formerly so held by the ginnery. In the trial court a jury was waived.
The rule of law is, if there is any evidence to sustain the judgment in a law action, it will not be disturbed on appeal. The judgment is sustainable, and I think should be sustained upon the evidence.
Note. — See under (1), (2), (6), 24 Rawle C. L. 154. (7) 12 Rawle C. L. 1064; R. C. L. Perm. Supp. p. 3249. (8) 12 Rawle C. L. 1055, 1056, R. C. L. Perm. Supp. p. 3248.